
	
		I
		111th CONGRESS
		1st Session
		H. R. 3905
		IN THE HOUSE OF REPRESENTATIVES
		
			October 22, 2009
			Ms. Berkley (for
			 herself, Mr. Brady of Texas,
			 Mr. Davis of Alabama, and
			 Mr. Nunes) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to repeal the
		  1-year termination of the estate tax, to increase the estate and gift tax
		  unified credit, and to coordinate a reduction in the maximum rate of tax with a
		  phaseout of the deduction for State death taxes.
	
	
		1.Short titleThis Act may be cited as the
			 Estate Tax Relief Act of
			 2009.
		2.Restoration of estate
			 tax; repeal of carryover basis
			(a)In
			 generalThe following provisions of the Economic Growth and Tax
			 Relief Reconciliation Act of 2001, and the amendments made by such provisions,
			 are hereby repealed:
				(1)Subtitles A and E
			 of title V.
				(2)Subsection (d),
			 and so much of subsection (f)(3) as relates to subsection (d), of section
			 511.
				(3)Paragraph (2) of
			 subsection (b), and paragraph (2) of subsection (e), of section 521.
				The Internal Revenue Code of 1986
			 shall be applied as if such provisions and amendments had never been
			 enacted.(b)Sunset not To
			 apply
				(1)Subsection (a) of
			 section 901 of the Economic Growth and Tax Relief Reconciliation Act of 2001 is
			 amended by striking this Act and all that follows and inserting
			 this Act (other than title V) shall not apply to taxable, plan, or
			 limitation years beginning after December 31, 2010..
				(2)Subsection (b) of
			 such section 901 is amended by striking , estates, gifts, and
			 transfers.
				3.Increase in unified
			 credit against the estate tax
			(a)In
			 generalThe table in
			 subsection (c) of section 2010 of the Internal Revenue Code of 1986 (relating
			 to applicable credit amount) is amended to read as follows:
				
					
						
							
								In the case of estates of The
						applicable
								
								decedents dying during:exclusion amount is:
								
							
							
								2009$3,500,000
								
								2010$3,650,000
								
								2011$3,800,000
								
								2012$3,950,000
								
								2013$4,100,000
								
								2014$4,250,000
								
								2015$4,400,000
								
								2016$4,550,000
								
								2017$4,700,000
								
								2018$4,850,000
								
								2019 or thereafter$5,000,000.
								
							
						
					.
			(b)Inflation
			 adjustmentSubsection (c) of section 2010 of such Code, as
			 amended by subsection (a), is amended—
				(1)by striking
			 For purposes of this section, and inserting the
			 following:
					
						(1)In
				generalFor purposes of this
				section,
						,
				and
				(2)by adding at the
			 end the following new paragraph:
					
						(2)Inflation
				adjustmentIn the case of any decedent dying in a calendar year
				after 2019, the $5,000,000 amount in paragraph (1) shall be increased by an
				amount equal to—
							(A)such dollar
				amount, multiplied by
							(B)the cost-of-living
				adjustment determined under section 1(f)(3) for such calendar year, determined
				by substituting 2018 for 1992 in subparagraph (B)
				thereof.
							If any
				increase determined under the preceding sentence is not a multiple of $10,000,
				such increase shall be rounded to the nearest multiple of
				$10,000..
				(c)Effective
			 dateThe amendments made by this section shall apply to estates
			 of decedents dying, and gifts made, after December 31, 2008.
			4.Coordinated reduction
			 in maximum rate of tax with termination of deduction for State death
			 taxes
			(a)Phasein of
			 reduction in maximum rate
				(1)In
			 generalThe table in subparagraph (B) of section 2001(c)(2) of
			 the Internal Revenue Code of 1986 (relating to maximum rate) is amended to read
			 as follows:
					
						
							
								
									In calendar year:The maximum rate
						is:
									
								
								
									200945 percent
									
									201044 percent
									
									201143 percent
									
									201242 percent
									
									201341 percent
									
									201440 percent
									
									201539 percent
									
									201638 percent
									
									201737 percent
									
									201836 percent
									
									2019 or thereafter35 percent.
									
								
							
						.
				(2)Conforming and
			 technical amendments
					(A)Section
			 2001(c)(2)(A) of such Code is amended by striking after 2002 and before
			 2010 and inserting after 2008.
					(B)Section
			 2001(c)(2)(A)(ii) of such Code is amended by striking subparagraph
			 (A) and inserting clause (i).
					(b)Phaseout of
			 deduction for State death taxesSection 2058 of the Internal Revenue Code
			 of 1986 (relating to deduction for State death taxes) is amended by adding at
			 the end the following:
				
					(c)Phaseout
						(1)In
				generalIn the case of estates of decedents dying in a calendar
				year beginning after December 31, 2008, the deduction under subsection (a)
				shall be equal to the applicable percentage of the amount which would (but for
				this subsection) be the amount of such deduction.
						(2)Applicable
				percentageFor purposes of paragraph (1), the applicable
				percentage shall be determined in accordance with the following table:
							
								
									
										In the case of taxes paid in calendar
						year:The applicable percentage is:
										
									
									
										2009100 percent
										
										201090 percent
										
										201180 percent
										
										201270 percent
										
										201360 percent
										
										201450 percent
										
										201540 percent
										
										201630 percent
										
										201720 percent
										
										201810 percent
										
										2019 or thereafter0 percent.
										
									
								
						.
			(c)Effective
			 dateThe amendments made by
			 this section shall apply to estates of decedents dying, and gifts made, after
			 December 31, 2008.
			
